DETAILED ACTION

    PNG
    media_image1.png
    603
    527
    media_image1.png
    Greyscale

Election/Restrictions
Applicants’ election of October 21, 2020 without traverse is again acknowledged:

    PNG
    media_image2.png
    196
    815
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    357
    510
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of LIBERMAN (US 2016/114365) and TAYLOR (US 3,868,324) and LEAN (US 2012/152855).

    PNG
    media_image4.png
    228
    705
    media_image4.png
    Greyscale

Written Opinion of Miguel Vaz, presently of record; its rejection rationale/opinion is adopted and incorporated by reference as if set forth in full.

    PNG
    media_image5.png
    588
    899
    media_image5.png
    Greyscale

This action is NOT FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776